Citation Nr: 1340020	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-37 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The Veteran's increased rating claims for a low back strain, status post left salpingo oophorectomy and partial right salpingectomy with pelvic inflammatory disease, seborrheic dermatitis, and a major depressive disorder will be concurrently adjudicated in a separate Board of Veterans' Appeal decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to June 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) in Phoenix, Arizona, which denied the benefit sought on appeal. 

In February 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript is of record.

In June 2012, this claim was Remanded by the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Board remanded the claim for a VA examination and opinion as to the aggregate impact of all service-connected disabilities on her ability to secure or follow a substantially gainful occupation. 

In July and December 2012, the Veteran was afforded VA Disability Benefits Questionnaire examinations with regard to her low back, gynecological condition, and seborrheic dermatitis, but was not afforded a examination which considers the aggregate impact of her service-connected disabilities on her ability to work.  Further, the July and December 2012 VA examinations do not otherwise provide this information. 
A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board recognizes that this case was remanded previously and sincerely regrets the further delay.  However, the Court has routinely returned to the Board for corrective action cases where development sought on remand was not completed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in connection with her TDIU claim.  The claims file must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that her service-connected disabilities (major depressive disorder, low back strain, left elbow tendonitis, irritable bowel syndrome with left colon diverticulosis and gastroesophageal reflux disease, status post left salpingo oophorectomy and partial right salpingectomy with pelvic inflammatory disease, hemorrhoids, residual scar below left jaw line status post excision inclusion cyst, residual scar status post left salpingo oophorectomy, and seborrheic dermatitis) either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.  Any opinions should be reconciled with the evidence of record, to include the most recent VA examination reports.

2.  Then adjudicate the Veteran's TDIU claim.  If the benefit sought is denied, the Veteran and her representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


